DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught: a gaming machine comprising: a cabinet in which is housed at least one electronic display, a deposit acceptor, and a player interface with buttons; one or more electronic controllers coupled to the electronic display, deposit acceptor and player interface; tangible non-transitory computer readable memory coupled to the controllers, the memory holding program code executable by the controllers for: receiving a player deposit input through the deposit acceptor and in response, crediting an active credit account with credits to be wagered; displaying a player credit total and updating the credit total as credits are wagered and won in the wagering game; providing a gaming continuum element operable for displaying a gaming continuum in a first display area and including a game activation display function that, responsive to a first player wager activation, randomly determines to either partially advance the gaming continuum to provide a losing game outcome or totally advance the gaming continuum to provide a winning game outcome, the gaming continuum entering a decay state after each game outcome, the decay state including displaying an advancement level of the gaming continuum decreasing continuously over time toward an initial state until it either reaches the initial state or a subsequent activation input occurs; and the gaming continuum element further operable for, responsive to a subsequent activation input occurring while the gaming continuum is in the decay state and has not yet reached the initial state, beginning a subsequent game round display with the gaming continuum starting at its level in the decay state when activation input occurred, and randomly determining to either partially advance the gaming continuum to provide a subsequent losing game outcome or totally advance the gaming continuum to provide a subsequent winning game outcome, and again entering the decay state after the subsequent game round.  The closest prior art, Davis, failed to disclose the decay state including displaying an advancement level of the gaming continuum decreasing continuously over time toward an initial state until it either reaches the initial state or a subsequent activation input occurs.   In examiner’s interpretation of Davis the decay was caused by a game activation by the player or another player and consequently did not decrease continuously over time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715